Mr. Justice O’Connor delivered the opinion of the court. 2. Insurance, § 752*—what considered in determining fraud in answer in application. As bearing on the question whether an untruthful answér to a question asked of an applicant for benefit insurance in his application was fraudulently made, the question of the materiality of the answer should be considered. 3. Insurance, § 897*—when materiality of answers to questions in application question of law. The question of the materiality of answers to questions asked of an insurance applicant in his application is generally one of fact, but may become one of law when all reasonable minds would arrive at the conclusion that the answers were material.  See Illinois Notes Digest, Vols. XI to XV, and Cumulative Quarterly, same topic and section number.